Citation Nr: 0506948	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include as due to exposure to asbestos.   

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
removal of the left testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1972 
to October 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg. Florida.  

In November 2004, the veteran and his daughter appeared 
before the undersigned Veterans Law Judge and gave testimony 
in support of his claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was exposed to asbestos during service as a 
fireman in the Navy.  

3.  The veteran's lung disease is not related to his military 
service.   

4.  By rating decision dated in January 1985, the veteran's 
claim of service connection for a disability of the testicles 
was denied.  Notice of the denial was provided in February 
1985.  The veteran did not challenge the denial by the filing 
of a notice of disagreement.  

5.  Evidence received since the January 1985 rating action 
that denied service connection for a disability of the 
testicles does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant of the evidence previously of record, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A lung disability, to include as due to exposure to 
asbestos, was not incurred in service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 
3.307, 3.309 (2004).  

2.  The January 1985 rating decision which denied service 
connection for a testicle disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

3.  Evidence received since the September 1958 rating action 
is not new and material, and the veteran's claim of 
entitlement to service connection for removal of the left 
testicle is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
a lung disability including asbestosis, and that new and 
material evidence has been obtained that is sufficient to 
reopen a claim of service connection for a testicle 
disability, last denied in January 1985.  Having carefully 
considered the appellant's contentions in light of the 
foregoing, the Board finds that service connection is not 
warranted for a lung disability and that new and material 
evidence has not been submitted that is sufficient to warrant 
the reopening of the claim for service connection for removal 
of the left testicle.    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA has 
a duty to assist claimants to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  The standard for new and material evidence was 
recently amended, and applies to claims to reopen received on 
or after August 29, 2001.    See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Since this 
claim was filed prior to that date, the new standard does not 
apply. 

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in September 2001, he was told what evidence was 
of record and what was needed to substantiate his claim.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the September 2001 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  


A Lung Disability

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Service connection for certain listed presumptive disorders 
may be presumed if the disorder became manifest to a degree 
of 10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

VA has issued a circular on asbestos-related diseases. DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos. The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. The guidelines provide that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease. Also of significance is that an 
asbestos-related disease can develop from brief exposure to 
asbestos or from being a bystander. The most common disease 
is interstitial pulmonary fibrosis (asbestosis). Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract. See 
M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims. 
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Factual Background

A review of the veteran's service medical records does not 
reflect complaints or treatment for respiratory problems.  
The veteran's DD 214 reflects that he served in the United 
States Navy and that his MOS was fireman.  It is noted that 
he served aboard the USS JOHN F. KENNEDY.  

Private records show that in a report dated in August 2000, 
the examiner discussed a June 2000 report, and stated that 
the film showed irregular opacities in the lower lung zones; 
circumscribed chest wall pleural thickening noted on the 
right; and diffuse chest wall pleural thickening on the left.  
The examiner noted that in the presence of a significant 
occupational exposure history to asbestos dust, these 
findings are consistent with the diagnoses of bilateral 
interstitial fibrosis due to asbestosis and asbestosis 
associated pleural fibrosis.  It was noted that there was 
evidence of COPD.  

In a March 2001 response from the Navy Medical Liaison 
Office, it was stated that the veteran's occupation was 
fireman and that the probability of exposure to asbestos 
aboard ship is highly probable.  

On VA examination in July 2001, the veteran was noted to have 
a long standing history of smoking three packs of cigarettes 
a day for 30 years and that he still smokes.  It was noted 
that the veteran had been followed at the VA pulmonary clinic 
and that the veteran's VA treatment notes for chronic 
obstructive pulmonary disease had been reviewed.  The 
examiner reviewed the PFT performed that same month.  The 
examiner noted that the veteran had significant lung disease 
with a history of asbestos exposure.  It was reported that 
his PFT test are stable from his last one in December 1999.  
He stated the PFT in 1999 showed severe obstructive 
ventilatory defect, predominately of emphysema type and that 
a CT scan did not show any evidence of any changes of 
interstitial fibrosis or asbestosis or any pleural disease 
secondary to that.  The examiner noted that to further 
evaluate this VA pulmonary medicine has been following the 
veteran, had a CT scan and further evaluated, and did not 
show any evidence of changes of interstitial fibrosis or 
asbestosis or any pleural disease secondary to that.  It was 
noted that the findings were mostly consistent with a severe 
central lobular emphysema. 

A lung disorder was not noted in service or until many years 
after service discharge.  Absent a showing of treatment in 
service or within the first post-service year, service 
connection for a lung disability diagnosed many years after 
service is not warranted.  Concerning asbestosis, the current 
medical records show that the veteran has a variously 
diagnosed lung disease.  The recent VA examiner did not 
diagnose asbestosis, but rather emphysema, and a private 
examiner has found asbestos related lung disease with 
diagnostic findings of pleural thickening.  

As to an analysis of the conflicting VA and private medical 
evidence, the Board's adjudicatory process includes the 
responsibility for determining the weight to be given to the 
evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

While a private physician has offered a diagnosis of an 
asbestosis-related lung disease, the Board finds that the 
diagnosis offered by the VA examiner to be more credible.  
There is no indication in the record that the private 
examiner reviewed the veteran's records.  On the other hand, 
the VA examiner examined the veteran, and reviewed his 
medical records of treatment by VA.  In addition, his 
diagnosis was based on the record and the findings of PFTs as 
well as a CT scan.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Clearly, 
greater weight must be given to a finding based on a review 
of the entire record, and therefore the Board finds that the 
VA examiner's determination is more probative of the issue 
here.  The Board concludes, therefore, that the evidence is 
against the claim for service connection for a lung 
disability, to include as due to exposure to asbestos.  


New and Material Evidence to Reopen a Claim for Service 
Connection for Removal of the Left Testicle

By rating decision dated in January 1985, the veteran's claim 
of service connection for a testicle disability was denied.  
The RO had determined in January 1985 that the veteran was 
not treated in service for a left testicle complaint, and 
that left testicle carcinoma was not shown within one year of 
separation from service.  At that time, the RO considered the 
veteran's service medical records and VA records beginning in 
1974.  The service medical records showed no complaint, 
diagnosis or treatment for a left testicle complaint.  VA 
records of hospitalization dated in 1984 showed carcinoma of 
the left testicle.  He gave a history of increase in size and 
a painful left testicle for approximately 4 months.  He 
reported a history of swelling of the left testicle on and 
off for the last ten years.  He underwent a left radical 
orcheictomy.  

Because the veteran did not challenge the January 1985 rating 
determination by the filing of a notice of disagreement, the 
denial is final, and the merits of the claim may only be 
examined upon the submission of "new and material" evidence. 
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

As noted above, at the time of the last final denial in 
January 1985, the evidence included the appellant's service 
medical records, which were negative for a finding of a left 
testicle problem, and VA records beginning in 1974 with a 
first indication of treatment on this issue being a showing 
of treatment and left testicle surgery in 1984 for carcinoma 
of the left testicle.  At that time, by way of history, the 
veteran reported a history of left testicle swelling on and 
off for 10 years.  He currently complained of left testicle 
swelling and pain for 4 months.  Follow-up continued in 1984.  
The RO denied the claim, finding that a left testicle problem 
was not shown in service and that left testicular cancer was 
not manifested within the first post-service year.  Notice of 
the denial was provided to the veteran in February 1985.  The 
veteran did not timely disagree with the finding, and the 
January 1985 decision became final.   

Evidence added to the record since the January 1985 denial 
includes VA medical records dated beginning in 1999, a VA 
examination report dated in July 2001, and private medical 
records dated beginning in 1996, as well as hearing testimony 
provided by the veteran n November 2004 before the 
undersigned Veterans Law Judge.   The private medical records 
show that in August 1996 the veteran was seen for complaints 
unrelated to his left testicular complaints.  The VA 
treatment records show treatment for unrelated disabilities.  
The VA examination reports were for unrelated disabilities.  
The veteran's hearing testimony related that he was treated 
in service for a left testicle problem only, not a right 
testicle problem, and that he was treated in 1974 or 1975 at 
the VA in Saginaw, Michigan.  A complete transcript is of 
record.  

The private records dated beginning in 1996, and the VA 
medical records are new in that they were not before the RO 
at the time of the prior denial; however the records are not 
material since they do not relate to the issue on appeal and 
reflect diagnoses of and treatment many years after service.  
Additionally, the testimony of the veteran, while new, is not 
material since it is duplicative of his contentions 
previously considered, that is, that his left testicle 
complaints were treated in service.  The Board notes that 
records from the VA facility in Saginaw, Michigan beginning 
in 1974 were of record at the time of the prior denial.  

The evidence currently submitted is cumulative or redundant 
and does not add to the record evidence tending to show 
inservice treatment.  Neither does it tend to show a 
relationship between his current diagnosis and service.  

The veteran, as a layperson without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994). See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In Moray v. Brown, 5 Vet. 
App. 211 (1993), In addition, The Court noted that laypersons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the CAVC specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Accordingly, as 
previously noted, in addition to not being new, the veteran's 
statements are not material to the issue, since they relate 
to a current disability or are duplicative of contentions 
previously considered.  

Absent a finding that new and material evidence has been 
received, the claim must be denied.  




ORDER

Entitlement to service connection for lung disease, to 
include as due to exposure to asbestos, is denied.  

New and material evidence has not been received, and the 
claim of entitlement to service connection for removal of the 
left testicle is not reopened.  




	                     
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


